EXHIBIT 99.1 NEWS RELEASE Superior Uniform Group, Inc. 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP REPORTS SECOND QUARTER 2014 OPERATING RESULTS ● Net Sales Increase 72.5% ● Record Earnings Per Share (Diluted) of $0.57 for the Quarter compared to $0.23 in the Same Quarter of 2013 ● HPI Reports Net Sales of $17.6 million, an Increase of 93.6% ● The Office Gurus Reports Net Sales Increase of 47.2% SEMINOLE, Florida – July 23, 2014 - Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the second quarter ended June 30, 2014, sales were $53.2 million, compared with 2013 second quarter sales of $30.9 million. Net earnings were $3.9 million, or $0.57 per share (diluted), compared with earnings of $1.4 million, or $0.23 per share (diluted), in the 2013 second quarter. For the six months ended June 30, 2014, sales were $94.3 million, compared with sales of $61.8 million in the six months ended June 30, 2013. Net earnings for the six months ended June 30, 2014 were $5.1 million, or $0.75 per share (diluted), versus earnings of $2.7 million, or $0.43 per share (diluted), in the first six months of 2013. Michael Benstock, chief executive officer, commented: “We are very pleased to report record earnings per share (diluted) in the current quarter of $0.57. Second quarter results exceeded our expectations, and we continue to be impressed by the strong performance of HPI since the acquisition in July 2013. HPI contributed $17.6 million to second quarter net sales in our Uniforms and Related Products segment. The balance of our Uniforms and Related Products segment contributed an increase in net sales of $4.2 million, or 14.3%. Our Uniforms and Related Products segment, including HPI, had shipments of significant new programs with both a transportation customer and a large supermarket customer, which combined accounted for over $7 million of our increase in net sales. – more – “Obviously, several factors came together and were well aligned at the same time in order for us to deliver stellar results of this magnitude. While this level of earnings is not to be expected each quarter, our overall backlog in the Uniforms and Related Products segment remains very strong and we expect to continue to report strong earnings in this segment as we move forward. “Our Remote Staffing Solutions segment continues to report meaningful growth in net sales as the market response has been very favorable to our service offerings and we believe there is room for us to continue to grow this business substantially. “Our financial position remains very strong and coupled with an improving market position, we believe we can meet the demands of significant growth opportunities that lie ahead in all of our business segments.” ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group (
